     Case 5:18-cv-03300-SAC Document 10 Filed 01/04/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


ALPHONSO GRAHAM BRISCOE,

                               Petitioner,

            v.                                       CASE NO. 18-3300-SAC

SHANNON MEYER1,

                               Respondent.


                           MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner, a prisoner in state custody, proceeds pro se, and

the court grants leave to proceed in forma pauperis.

                                 Background

     Petitioner was convicted of two counts of attempted first-degree

murder and criminal possession of a firearm in the District Court of

Saline County, Kansas. State v. Briscoe, 238 P.3d 763 (Table)(Kan.

App. 2010), rev. denied, Nov. 8, 2010 (“Briscoe I”).

      On appeal, he sought relief on the grounds that the State failed
to disclose evidence during discovery, that the district court erred

in excluding the testimony of his expert witness, and that there was

insufficient evidence to support his convictions. He also alleged that

he was denied a fair trial by cumulative error. Id.

      Petitioner next filed a state post-conviction action under

K.S.A. 60-1507. Briscoe v. State, 412 P.3d 1039 (Table) (Kan. App.

Feb. 16, 2018), rev. denied, Oct. 30, 2018 (“Briscoe II”). In his

appeal in that action, he alleged ineffective assistance of his trial


11The court grants petitioner’s motion to amend the caption due to his transfer
(Doc. 8).
     Case 5:18-cv-03300-SAC Document 10 Filed 01/04/21 Page 2 of 7




counsel because they did not cross-examine prosecution witness Mary

Taylor,    failed     to   impeach       another      prosecution    witness,      Shawn

Delforge, with his prior conviction of misdemeanor insufficient funds

check, and failed to qualify Dr. Michael Lyman as an expert witness.

He again alleged cumulative error.

                                     Discussion

      “A state prisoner generally must exhaust available state-court

remedies    before     a   federal       court    can   consider     a habeas corpus

petition.” Bland v. Sirmons, 459 F.3d 999, 1011 (10th Cir. 2006); see

also 28 U.S.C. § 2254(b)(1)(A). The exhaustion requirement provides

the state courts “an opportunity to act on [the prisoner’s] claims

before     he     presents       those     claims      to    a   federal   court      in

a habeas petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).

To   satisfy      the exhaustion prerequisite,               petitioner    must     have

presented the very issues raised herein to the Kansas Supreme Court,

either    by    way   of   direct        appeal   or    by   state   post-conviction

motion. Picard v. Connor, 404 U.S. 270, 275-76 (1971); Dever v. Kansas

State Penitentiary, 36 F.3d 1531, 1534 (10th Cir. 1994).
      The petition presents twelve grounds for relief. The court

considers each in turn to determine whether it was presented to the

state courts.

      Ground 1: Petitioner first alleges the trial court erred by

refusing to allow the defense to present its theory of defense and

to “introduce evidence regarding the State’s witnesses to gang

membership.” It does not appear this claim was presented to the Kansas

appellate       courts.    The    decision       in   petitioner’s    direct      appeal
discusses counsel’s request for criminal histories of each of the

State’s witnesses, but the request was not denied by the trial court,
   Case 5:18-cv-03300-SAC Document 10 Filed 01/04/21 Page 3 of 7




nor is it clear that this information concerned gang membership.

     Ground 2: Petitioner claims the district court erred in denying

extrinsic     evidence   through     witness    testimony,    citing    Robin

Harrington.    Neither   of   the   appellate   decisions    mentions   Robin

Harrington, nor is it clear what specific evidence was denied by the

district court’s ruling.

     Ground 3: Petitioner claims the State erred in failing to produce

exculpatory evidence contained in the statements from witness Mary

Taylor. Although the decision in Briscoe II discusses the failure of

trial counsel to cross-examine this witness, there is no evidence that

petitioner exhausted a claim concerning any earlier statements made

by her.

     Ground 4: Petitioner claims there was insufficient evidence to

identify him as the shooter. This claim was raised and exhausted in

Briscoe I.

     Ground 5: Petitioner alleges prosecutorial misconduct, claiming

the State knowingly allowed Investigator Augustine to give false or

misleading testimony at trial. There is no reference to this testimony
in either Briscoe I or Briscoe II.

     Ground 6: Petitioner claims the trial court erred in denying

motions for mistrial and for a new trial after it declined to allow

Dr. Michael Lyman to testify as an expert. While the trial court’s

refusal to allow this testimony is discussed in Briscoe I, there is

no reference to a claim concerning the denial of defense motions

following that ruling.

     Ground 7: Petitioner alleges cumulative error denied him a fair
trial. Petitioner presented claims of cumulative error in both his

direct appeal and his appeal from the denial of his post-conviction
   Case 5:18-cv-03300-SAC Document 10 Filed 01/04/21 Page 4 of 7




action.

     Ground 8: Petitioner claims his appellate counsel provided

ineffective assistance by failing to present all the issues petitioner

requested. This claim is not presented in either appellate decision.

     Ground    9:     Petitioner     claims   his    trial   counsel     provided

ineffective assistance by failing to investigate expert witness

qualification, failing to obtain independent scientific testing on

material recovered from the crime scene, failing to ensure he had all

discoverable    evidence      prior    to   trial,    failing    to    thoroughly

investigate     and     interview     essential       witnesses,      failing   to

cross-examine       witness   Mary    Taylor,   and    by    cumulative    error.

Petitioner’s claims of ineffective assistance by trial counsel are

discussed in Briscoe II and present the claims of the failure to

cross-examine Ms. Taylor, the failure to impeach another witness with

a prior conviction, the unsuccessful attempt to qualify Dr. Lyman as

an expert, and a claim of cumulative error. The claims concerning Ms.

Taylor and Dr. Lyman and the claim of cumulative error concerning those

points are exhausted.
     Ground 10: Petitioner alleges the trial court erred in failing

to separately address each of the points in his action under K.S.A.

60-1507. This claim does not appear in Briscoe II.

     Ground 11: Petitioner alleges his appellate post-conviction

counsel provided ineffective assistance by failing to present the

issues petitioner wanted, by failing to object to the State’s citation

of facts that were not in the record or properly identified, and by

failing to raise claims concerning ineffective assistance of trial
and appellate counsel. These claims are barred by federal statute.

Under 28 U.S.C. § 2254(i),“ The ineffectiveness or incompetence of
   Case 5:18-cv-03300-SAC Document 10 Filed 01/04/21 Page 5 of 7




counsel   during    Federal     or   State    collateral     post-conviction

proceedings shall not be a ground for relief in a proceeding arising

under section 2254.”

      Ground 12: Petitioner claims the Kansas appellate courts erred

in upholding his conviction on a statement of facts that is not

correct. This claim is not presented in Briscoe I or Briscoe II.

     Based on its initial review, the court finds that Grounds

1,2,3,5,6,8,10, and 12 are unexhausted. “Generally, a federal court

should dismiss unexhausted claims without prejudice so that the

petitioner can pursue available state-court remedies.” Grant v.

Royal, 886 F.3d 874, 891-92 (10th Cir. 2018)(quoting Bland v. Sirmons,

459 F.3d 999, 1012 (10th Cir. 2006)). “However, dismissal ... is not

appropriate if the state court would now find the [unexhausted] claims

procedurally barred on independent and adequate state procedural

grounds.” Grant, 886 F.3d at 892 (quoting Smallwood v. Gibson, 191

F.3d 1257, 1267 (10th Cir. 1999)). Where the federal court finds that

a state court would apply a procedural bar to the petitioner's

unexhausted claims, the federal court may apply an anticipatory
procedural bar and consider those claims procedurally defaulted. Id.

     The unexhausted claims in this matter appear to be barred by

K.S.A. § 60-1507, which provides that “the sentencing court shall not

be required to entertain a second or successive motion for similar

relief on behalf of the same prisoner.” K.S.A. 60-1507(c). Likewise,

the statute provides a one-year limitation period running from the

final order of the last state appellate court in a direct appeal or

the denial of a petition for writ of certiorari to the U.S. Supreme
Court. K.S.A. 60-1507(f)(A)-(B). If petitioner returned to the state

courts,   an   action   under   §60-1507     would   be   both   a   successive
     Case 5:18-cv-03300-SAC Document 10 Filed 01/04/21 Page 6 of 7




application and outside the limitation period. The court therefore

considers the unexhausted claims to be defaulted.

       A federal habeas court may consider defaulted claims only if the

petitioner     can      demonstrate     both       “cause for    the default and

actual prejudice as a result of the alleged violation of federal law”

or that a “fundamental miscarriage of justice” will result unless the

court considers the claim. Coleman v. Thompson, 501 U.S. 722, 750

(1991).

       To demonstrate cause, petitioner must “show that some objective

factor external to the defense impeded [his] efforts to comply with

the State's procedural rules.” Murray v. Carrier, 477 U.S. 478, 488

(1986) If a petitioner fails to demonstrate “cause,” a court need not

consider whether he can establish the requisite prejudice. Klein v.

Neal, 45 F.3d 1395, 1400 (10th Cir. 1995). If petitioner is unable

to show cause and prejudice, he must show that habeas corpus review

is     warranted     to     avoid     “a     fundamental        miscarriage       of

justice.” Coleman, 501 U.S. at 750. This exception is available only

in   the   “extraordinary”     case     of   one    who   is   “innocent    of   the
crime.” Gilbert v. Scott, 941 F.3d 1065, 1068 n.2 (10th Cir. 1991).

To support a claim of actual innocence, “a petitioner must show that

it is more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.” Schlup v. Delo, 513 U.S.

298,    327   (1995).     Ordinarily,      this    exception    “requires     [the]

petitioner to support his allegations of constitutional error with

new reliable evidence—whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence—that
was not presented at trial.” Id. at 324.

     Before proceeding in this matter, the court will allow petitioner
   Case 5:18-cv-03300-SAC Document 10 Filed 01/04/21 Page 7 of 7




the opportunity to show cause why the claims identified as unexhausted

and procedurally defaulted should not be dismissed by the court. If

he declines to do so, he may submit an amended petition that presents

only the exhausted claims. The failure to file a response may result

in the dismissal of this matter without additional notice.

    IT IS THEREFORE ORDERED petitioner’s motion for leave to proceed

in forma pauperis (Doc. 2) is granted.

    IT IS FURTHER ORDERED petitioner’s motion for an order to show

cause (Doc. 7) is denied without prejudice.

    IT IS FURTHER ORDERED petitioner’s motion to amend the name of

the respondent (Doc. 8) is granted.

    IT IS FURTHER ORDERED petitioner is granted to and including

February 4, 2021, to show cause why the defaulted claims should not

be dismissed or to submit an amended petition that contains only

exhausted claims.

    IT IS SO ORDERED.

    Dated this 4th day of January, 2021, in Topeka, Kansas.


                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
